Title: James Madison to Ferdinand R. Hassler, 11 February 1835
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  Feby. 11th. 35.
                            
                        
                        
                        I have received your communication relating to the survey of the coast and thank you for it. Finding that my
                            great age now within a few days of its 85th. year, with a constitution & health severely crippled by disease did
                            not permit me to give the attention due to the printed Documents, I can only refer to my former letters for an expression
                            of the sentiments and good wishes retained for you adding the hope that your accounts with the Govt will not fail of a
                            satisfactory adjustment. with friendly salutations 
                        
                        
                            
                                signed. (J. M.)
                            
                        
                    